Citation Nr: 1205489	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  08-30 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a bone and joint disorder, to include as secondary to exposure to ionizing radiation.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel






INTRODUCTION

The Veteran served on active duty in World War II, from February 1943 to November 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, tinnitus, and for a bone and joint disorder, to include as secondary to exposure to ionizing radiation.

These claims came before the Board in June 2010.  At that time, the Board determined that additional evidentiary development was necessary prior to the adjudication of the Veteran's claims.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board observes that the Veteran also perfected an appeal on other claims that were denied by the June 2006 rating decision.  Specifically, he perfected an appeal on the issues of entitlement to service connection for bilateral hearing loss and bilateral tinnitus.  Subsequently, service connection was granted for these claimed disabilities by a June 2011 rating decision.  In view of the foregoing, these issues have been resolved and are no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of entitlement to service connection for prostate and bladder cancer, to include as secondary to exposure to ionizing radiation, as well as for teeth and a right leg and right ankle disability have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status since 2008, and has already been remanded once in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

In June 2010, the Board remanded the Veteran's claim of entitlement to service connection for a bone and joint disorder, to include as secondary to exposure to ionizing radiation, to the AMC for additional evidentiary development.  This development included obtaining a VA bones examination to determine the nature and etiology of the Veteran's claimed disabilities.  In Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007), the United States Court of Appeals for Veterans Claims held that when VA provides a Veteran with a medical examination related to a claim for service connection, the examination must be adequate.  

The Board finds that the VA examination provided to the Veteran in March 2011 is inadequate.  The Board's June 2010 remand directives very clearly instructed the VA examiner to provide a clear rationale for any opinion reached, with a discussion of the facts and medical principles involved.  The VA examiner failed to accommodate this directive and provided a bare conclusion as to whether the Veteran's currently diagnosed disabilities of the bone and joints are directly related to his active duty service.  As such, this claim must be remanded back to the AMC to obtain an addendum to the March 2011 VA examination report.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The AMC is requested to obtain an addendum to the Veteran's March 2011 VA bones examination report.  If possible, this addendum should be authored by the same VA examiner who completed the Veteran's March 2011 bones examination.  The VA examiner must thoroughly review the Veteran's claims file as well as a complete copy of this remand prior to drafting the requested addendum.  The VA examiner should note that this has been accomplished in the VA examination addendum report.  If required by the examiner, another VA examination should be scheduled.  

Thereafter, the VA examiner should opine whether it is at least as likely as not that the Veteran's currently diagnosed bone and joint disabilities (1) had their onset in active duty service, (2) are related to active duty service, (3) or were aggravated by service or a service-connected disability.  The VA examiner should also include in the discussion information and opinion addressing the effect that any ionizing radiation exposure might have had on the development of any orthopedic disability diagnosed.  All opinions should be supported by clear rationale, and a discussion of the facts and medical principles involved must be provided.  The VA examination addendum must be typed.


The term "at least as likely as not", does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against causation.

2.  Thereafter, the AMC must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall, supra.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  






	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2011).

